Exhibit 10.2

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the 28th day
of March, 2019, by and among Syndax Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and the investors set forth on the signature pages
hereto (the “Investors”).

THE PARTIES HEREBY AGREE AS FOLLOWS:

1.    Purchase and Sale of Securities.

1.1    Sale and Issuance. Subject to the terms and conditions of this Agreement,
each Investor, severally and not jointly, agrees to purchase at the Closing and
the Company agrees to sell and issue to such Investor at the Closing (i) the
number of shares of the Company’s common stock, $0.0001 par value (the “Common
Stock”) set forth on such Investor’s signature page hereof at a purchase price
of $6.00 per share (the “Shares”); provided, however, that, at the option of the
Investor, in lieu of purchasing Common Stock, such Investor may elect to
purchase pre-funded warrants to purchase shares of Common Stock with an exercise
price of $0.0001 per share (the “Pre-Funded Warrants”) at a purchase price of
$6.00 minus the $0.0001 per share, and (ii) (x) a warrant to purchase a number
of shares of Common Stock equal to fifty percent (50%) of the aggregate number
of Shares and shares underlying the Pre-Funded Warrants, if any, purchased by
such Investor, as indicated below such Purchaser’s name on the signature page to
this Agreement (each, a “Series 1 Warrant”) with an initial exercise price of
$12.00 per share and (y) a warrant to purchase a number of shares of Common
Stock equal to fifty percent (50%) of the number of Shares and shares underlying
the Pre-Funded Warrants, if any, purchased by such Investor, as indicated below
such Purchaser’s name on the signature page to this Agreement (each, a “Series 2
Warrant” and, together with the Series 1 Warrant, the “Series Warrants”) with an
initial exercise price of $18.00 per share (the Series Warrants together with
the Shares and the Pre-Funded Warrants, the “Securities”). The shares of Common
Stock issuable upon exercise of the Series Warrants and the Pre-Funded Warrants
are collectively are referred to herein as the “Warrant Shares.”

1.2    Closing. The purchase and sale of the Securities shall take place at the
offices of Cooley LLP located at 3175 Hanover Street, Palo Alto, California
94304 at 10:00 A.M. Pacific Time, on March 29, 2019, or at such other time and
place as the Company and the Investors may mutually agree upon in writing (which
time and place are designated as the “Closing”). At the Closing, the Company
shall (a) cause its transfer agent to deliver to each Investor, via electronic
book-entry, the Shares, (b) deliver to each investor the Series Warrants and, if
applicable, the Pre-Funded Warrants, in each case that such Investor is
purchasing against payment of the purchase price therefor by wire transfer of
immediately available funds to an account specified by the Company in writing to
the Investors, and (c) cause its outside legal counsel, Cooley LLP, to deliver
to each Investor a legal opinion in a form to be agreed to between the Company
and the Investors.

 

1



--------------------------------------------------------------------------------

2.    Representations and Warranties of the Company. The Company hereby
represents and warrants to each Investor that:

2.1    The Company meets the requirements for use of Form S-3 under the
Securities Act of 1933, as amended (the “Securities Act”), and has filed with
the Securities and Exchange Commission (the “Commission”) a registration
statement on such Form (Registration File No. 333-217172), which became
effective as of April 20, 2017, for the registration under the Securities Act of
the Securities and the Warrant Shares. Such registration statement meets the
requirements set forth in Rule 415(a)(1)(x) under the Securities Act and
complies with said Rule. The Company will file with the Commission pursuant to
Rule 424(b) under the Securities Act, and the rules and regulations (the “Rules
and Regulations”) of the Commission promulgated thereunder, a supplement to the
form of prospectus filed with the Commission on April 6, 2017. Such registration
statement, including the exhibits thereto, as amended at the date of this
Agreement, is hereinafter called the “Registration Statement”; such prospectus
in the form filed with the Commission on April 6, 2017, is hereinafter called
the “Base Prospectus”; and the form of prospectus supplement, in the form in
which it will be filed with the Commission pursuant to Rule 424(b) (including
the Base Prospectus as so supplemented) is hereinafter called the “Prospectus
Supplement.” Any reference herein to the Registration Statement, the Base
Prospectus or the Prospectus Supplement shall be deemed to refer to and include
the documents incorporated by reference therein (the “Incorporated Documents”)
pursuant to Item 12 of Form S-3 which were filed under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), on or before the date of this
Agreement, or the issue date of the Base Prospectus or the Prospectus
Supplement, as the case may be; and any reference herein to the terms “amend,”
“amendment” or “supplement” with respect to the Registration Statement, the Base
Prospectus or the Prospectus Supplement shall be deemed to refer to and include
the filing of any document under the Exchange Act after the date of this
Agreement, or the issue date of the Base Prospectus or the Prospectus
Supplement, as the case may be, deemed to be incorporated therein by reference.
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included,” “described,” “set forth” or
“stated” in the Registration Statement, the Base Prospectus or the Prospectus
Supplement (and all other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
is or is deemed to be incorporated by reference in the Registration Statement,
the Base Prospectus or the Prospectus Supplement, as the case may be. No stop
order suspending the effectiveness of the Registration Statement or the use of
the Base Prospectus or the Prospectus Supplement has been issued, and no
proceeding for any such purpose is pending or has been initiated or, to the
Company’s knowledge, is threatened by the Commission.

2.2    The Registration Statement contains all exhibits and schedules as
required by the Securities Act. Each of the Registration Statement and any
post-effective amendment thereto, at the time it became effective, complied in
all material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations and did not and, as amended or supplemented, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Base Prospectus and the Prospectus
Supplement, each as of its respective date, complied in all material respects
with the Securities Act and the Exchange Act and the applicable

 

2



--------------------------------------------------------------------------------

Rules and Regulations. Each of the Base Prospectus and the Prospectus
Supplement, as amended or supplemented, did not and will not contain as of the
date thereof any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Incorporated
Documents, when they were filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the applicable Rules and
Regulations and none of such Incorporated Documents, when they were filed with
the Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus or
Prospectus Supplement, when such documents are filed with the Commission, will
conform in all material respects to the requirements of the Exchange Act and the
applicable Rules and Regulations, as applicable, and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. Notwithstanding the foregoing, the Company makes no
representations or warranties as to information, if any, contained in or omitted
from the Prospectus Supplement or any amendment thereof or supplement thereto in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of any Investor specifically for use in the Registration
Statement or the Prospectus Supplement. No post-effective amendment to the
Registration Statement reflecting any facts or events arising after the date
thereof which represent, individually or in the aggregate, a fundamental change
in the information set forth therein is required to be filed with the
Commission. There are no documents required to be filed with the Commission in
connection with the transaction contemplated hereby that have not been filed as
required pursuant to the Securities Act or will not be filed within the
requisite time period.

2.3    Neither the Company nor any of its directors and officers has distributed
and none of them will distribute, prior to the Closing, any offering material in
connection with the offering and sale of the Securities other than the Base
Prospectus, the Prospectus Supplement, the Registration Statement, copies of the
documents incorporated by reference therein and any other materials permitted by
the Securities Act.

2.4    The Company has been duly organized and is validly existing as a
corporation and is in good standing under the laws of the State of Delaware as
of the date hereof, and is duly qualified to do business and as in good standing
in each other jurisdiction in which its ownership or lease of property or the
conduct of business requires such qualification, except where the failure to
qualify, singularly or in the aggregate, would not have or reasonably be
expected to result in a material adverse effect on the business, properties,
operations, condition (financial or otherwise) or results of operations of the
Company taken as a whole, or in its ability to perform its obligations under
this Agreement (a “Material Adverse Effect”). All direct and indirect
subsidiaries of the Company (“Subsidiaries”) are duly organized and in good
standing under the laws of the place of organization or incorporation, and each
Subsidiary is in good standing in each jurisdiction in which its ownership or
lease of property or the conduct of business requires such qualification, except
where the failure to qualify would not have a Material Adverse Effect on the
assets, business or operations of the Company taken as a whole.

 

3



--------------------------------------------------------------------------------

2.5    The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by the Agreement and otherwise
to carry out its obligations hereunder. The execution and delivery of the
Agreement to which it is a party by the Company and the consummation by it of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company and no further corporate consent or
action is required to be obtained by the Company, its Board of Directors or its
stockholders in connection therewith other than in connection with the listing
applications with respect to the listing of the Shares. The Agreement has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the legally valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

2.6    The Securities have been duly authorized for issuance and sale pursuant
to this Agreement and, when issued and delivered by the Company pursuant to this
Agreement, will be validly issued, fully paid and non-assessable, and free and
clear of all liens imposed by the Company. The Warrant Shares have been duly
authorized and reserved for issuance and sale pursuant to the terms of the
Series Warrant or Pre-Funded Warrant, as applicable, and when issued against
payment therefor pursuant to the terms of such warrant, will be validly issued,
fully paid and non-assessable, and free and clear of all liens imposed by the
Company.

2.7    The Company and its Board of Directors have taken all necessary action,
if any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement),
or other similar anti-takeover provision pursuant to the Amended and Restated
Certificate of Incorporation, the Amended and Restated Bylaws or the laws of its
state of incorporation that is or could become applicable to the Investors as a
result of the Investors and the Company fulfilling their obligations or
exercising their rights pursuant to the Agreement and the transactions
contemplated hereby, including without limitation, as a result of the Company’s
issuance of the Securities and the Investors’ ownership of the Securities. All
such anti-takeover provisions in effect as of the date hereof are summarized
generally in the Base Prospectus under the caption, “Description of Capital
Stock – Anti-Takeover Provisions.”

2.8    All issued and outstanding securities of the Company issued prior to the
transactions contemplated by this Agreement have been duly authorized and
validly issued and are fully paid and non-assessable; the holders thereof have
no rights of rescission with respect thereto, and are not subject to personal
liability by reason of being such holders; and none of such securities were
issued in violation of the preemptive rights of any holders of any security of
the Company or similar contractual rights granted by the Company.

2.9    The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating

 

4



--------------------------------------------------------------------------------

the registration of the Common Stock pursuant to the Exchange Act nor has the
Company received any notification that the Commission is currently contemplating
terminating such registration. The Company is currently in compliance with all
applicable Nasdaq listing and maintenance requirements and, except as disclosed
in its filings with the Commission, the Company has not, in the 12 months
preceding the date hereof, received notice from Nasaq to the effect that the
Company is not in compliance with such listing or maintenance requirements.

3.      Representations and Warranties of the Investor. Each Investor hereby
represents and warrants to the Company that the Investor has full right, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement. This Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

4.

Miscellaneous.

4.1    Integration. After this transaction, the Company shall not sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities such that the rules of The
Nasdaq Stock Market would require stockholder approval of this transaction prior
to the closing of such other transaction unless stockholder approval is obtained
before the closing of such subsequent transaction.

4.2    Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

4.3    Governing Law. This Agreement shall be governed by and construed under
the laws of the State of New York as applied to agreements among New York
residents entered into and to be performed entirely within New York.

4.4    Execution. This Agreement may be executed in two (2) or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature on
this Agreement or any instrument pursuant to Section 4.8 hereof is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a legally valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5



--------------------------------------------------------------------------------

4.5    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

4.6    Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given upon personal delivery to the party to be notified or upon deposit with
the United States Post Office, by registered or certified mail, postage prepaid
and addressed to the party to be notified at the address indicated for such
party on the signature page hereof, or at such other address as such party may
designate by ten (10) days’ advance written notice to the other parties.

4.7    Finder’s Fee. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction. Each Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finders’ fee (and the costs and expenses of defending against such liability or
asserted liability) for which such Investor or any of its officers, partners,
employees, or representatives is responsible. The Company agrees to indemnify
and hold harmless each Investor from any liability for any commission or
compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.

4.8    Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and each Investor.

4.9    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

4.10    Entire Agreement. This Agreement and the other documents referred to
herein constitute the entire agreement among the parties and no party shall be
liable or bound to any other party in any manner by any warranties,
representations, or covenants except as specifically set forth herein or
therein.

4.11    Indemnification. Subject to the provisions of this Section 4.11, the
Company will indemnify and hold each Investor and its directors, officers,
shareholders, members, partners, employees and agents (and any other persons
with a functionally equivalent role of a person holding such titles
notwithstanding a lack of such title or any other title), each person who
controls such Investor (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Investor Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Investor Party may suffer or incur as a
result of or relating to (a) any breach of any of the

 

6



--------------------------------------------------------------------------------

representations, warranties, covenants or agreements made by the Company in this
Agreement or (b) any action instituted against an Investor, or any of them or
their respective affiliates, by any stockholder of the Company who is not an
affiliate of such Investor or any governmental or regulatory agency, with
respect to any of the transactions contemplated by this Agreement (unless such
action is based upon a material breach of such Investor’s representations,
warranties or covenants in this Agreement or any material violations by the
Investor of state or federal securities laws or any conduct by such Investor
which constitutes fraud, gross negligence, willful misconduct or malfeasance).
If any action shall be brought against any Investor Party in respect of which
indemnity may be sought pursuant to this Agreement, such Investor Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Investor Party. Any Investor Party shall have the right to
engage separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Investor Party except to the extent that (i) the engagement thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Investor Party, in which case the
Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company will not be liable to any Investor
Party under this Agreement (i) for any settlement by a Investor Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed or (ii) to the extent, but only to the extent, that a loss,
claim, damage or liability is attributable to any Investor Party’s breach of any
of the representations, warranties, covenants or agreements made by such
Investor Party in this Agreement. To the extent that an Investor Party wishes to
seek indemnification under this Section 4.11, such Investor Party must provide
the Company with written notice asserting a claim under this Section 4.11, with
such notice to be provided within one year from the Closing. If an Investor
Party fails to provide such written notice within this one year period, the
Investor Party shall no longer be entitled to indemnification by the Company
hereunder.

4.12    Expenses. Each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement; provided, however, that the Company shall pay the
Investors’ reasonable legal fees and expenses incurred in connection with the
transactions contemplated by this Agreement (including any post-Closing
expenses) up to an aggregate amount of $25,000. The Company shall pay all
transfer agent fees, stamp taxes and other taxes and duties levied in connection
with the delivery of the Securities to the Investors.

4.13    Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Agreement or any amendments hereto.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

 

SYNDAX PHARMACEUTICALS, INC. By:  

/s/ Luke J. Albrecht

Name:  

Luke J. Albrecht

Title:  

General Counsel and Corporate Secretary

Address:   35 Gatehouse Drive, Building D, Floor 3   Waltham, Massachusetts

 

[Company Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

Name of Investor: 683 Capital Partners, LP

 

Signature of Authorized Signatory of Investor:  

/s/ Joseph Patt                         

Name of Authorized Signatory: Joseph Patt

Title of Authorized Signatory: Member of the GP of 683 Capital Partners, LP

Email Address of Authorized Signatory: [                                ]

Address for Notice of Investor: 3 Columbus Circle, Suite 2205, New York, NY
10019

Telephone: 212-554-2379

With a copy to (which shall not constitute notice):

Address for delivery of Shares via electronic book entry for Investor (if not
same as address for notice):

Number of Shares to Be Purchased: 228,373

Number of Pre-Funded Warrants: —

Number of Series 1 Warrants: 114,186

Number of Series 2 Warrants: 114,187

Total Purchase Price: $1,370,238

 

[Investor Signature Page to Purchase Agreement]